              Case 4:19-mj-70997-MRGD Document 2 Filed 06/27/19 Page 1 of 2




 1   DAVID L. ANDERSON(CABN 149604)
     United States Attorney                                                       FILED
 2
     BARBARA J. VALLIERE(DCBN 439353)                                             JUN 27 2019
 3   Chief, Criminal Division
                                                                                  SUSAN 7. SOUNG
                                                                             n ERK U S. DISTRICT COURT
 4   ROBERT S. LEACH(CABN 196191)                                           north district of caufornia
                                                                                  OAKLAND OFFICE
     Assistant United States Attorney
 5
             1301 Clay Street, Suite 340S
 6           Oakland, California 94612
             Telephone;(510)637-3918
 7           Fax:(510)637-3724
             robert.leach@usdoj.gov
 8
     Attorneys for United States of America
 9

10                                    UNITED STATES DISTRICT COURT

11                                  NORTHERN DISTRICT OF CALIFORNIA

12                                             OAKLAND DIVISION

13

14
     UNITED STATES OF AMERICA,

             Plaintiff,
                                                                4- 19-70 99?^^
                                                          UNITED STATBS' APPLICATION AND
                                                          [PROPOSED] ORDER TO SEAL COMPLAINT
15      V.                                                AND ARREST WARRANT

16   MATTHEW JAMAIL SEWELL,                                    ,D UNDE

17           Defendans.

18                                                    J
19           The United States respectfully applies for an order that the complaint and arrest warrant in this
20   matter, and this application and any resulting order, be sealed until further order ofthe Court. These
21   documents relate to an ongoing criminal investigation that is neither public nor fully known to all ofthe
22   subjects ofthe investigation. Sealing is necessary to effectuate the arrest or surrender ofthe defendant.

23   Accordingly, there is good cause to seal these documents because their premature disclosure may

24   seriously jeopardize the investigation.

25   Dated: June 27, 2019                          Respectfully submitted,

26                                                           .ANDERSON
                                                            •ates Attomey
27

28
                                                   RO^RTS.LEACH ^
                                                   Assistant United States'Attomey             Docjirnggt No.

     APPLIC. AND [PROPOSED] SEALING ORDER                                                           District Court
                                                                                               Criminal Case Processing
               Case 4:19-mj-70997-MRGD Document 2 Filed 06/27/19 Page 2 of 2




 1                                      rPROPOSOEDI SEALING ORDER

 2            On application of the United States, and good cause appearing, the Court HEREBY ORDERS

 3   that the complaint and arrest warrant in this matter and this application and any resulting order shall be
 4   sealed until further order ofthe Court. The United States Attorney's Office may share the indictment
 5   and arrest warrant with law enforcement personnel necessary to effect the arrest or surrender ofthe

 6   defendant.

 7            IT IS SO ORDERED.

 8   Dated:              ^       I^
 9                                                    m HONORABLE DONNA M. RYU
                                                     nited States Magistrate Judge
10

11

12


13

14

15

16


17

18

19

20

21

22


23

24


25

26

27


28



     APPLIC. AND [PROPOSED]SEALING ORDER
